Francis X. Conlon, J.
Motion to direct the Motor Vehicle Accident Indemnification Corporation to accept a notice of intention to file a claim pursuant to section 608 of article 17-A of the Insurance Law is denied. The said section, paragraph (a), requires the filing of such notice ‘‘ within ninety days of the accrual of such cause or causes of action, as.a condition precedent to the right thereafter to apply for payment ”. Paragraph (c) provides that if an insurer disclaims, such notice shall be filed within 10 days after notice of such disclaimer. The accident herein occurred on April 26,1959; on or about May 13, 1959 plaintiff was notified by the insurer that the defendant Pabon was not covered. On or about May 25, 1959 the Motor Vehicle Bureau notified the plaintiff that said defendant was insured on the date of the accident. However, later, on October 8, 1959 he was informed by that bureau that upon completion of its investigation it was found that the defendant was uninsured at the time of the accident.
The best that can be said for the plaintiff’s position was that his cause of action did not accrue until he received the notice of disclaimer from the insured and that his 90 days to serve his notice of intention to sue began to run from that date. There is no requirement in article 17-A of the Insurance Law that the plaintiff may or must receive notice from the Motor Vehicle Bureau that the car was uninsured. In fact this contention is negatived by subdivision c of section 608 thereof which provides only for the notice to be given by the insurer or insurers. Accordingly, the motion must be denied.